 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    GREGORY ANTONIO WRIGHT,

 9                                 Plaintiff,            Case No. C19-115 RSM

10           v.
                                                         ORDER DISMISSING CIVIL RIGHTS
11    MELINDA TUGGLE,                                    ACTION

12                                 Defendant.

13

14          The Court, having reviewed Plaintiff’s complaint, Plaintiff’s motion to dismiss,

15   Defendant’s response to Plaintiff’s motion to dismiss, the Report and Recommendation of the

16   Honorable Michelle L. Peterson, United States Magistrate Judge, any objections thereto, and the

17   remaining record, hereby finds and ORDERS as follows:

18          (1)    The Report and Recommendation is approved and adopted.

19          (2)    Plaintiff’s motion to dismiss (Dkt. # 22) is GRANTED.

20          (3)    Plaintiff’s complaint (Dkt. # 7) and this action are DISMISSED with prejudice.

21   //

22   //

23   //
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1          (4)    The Clerk shall send copies of this Order to Plaintiff, to counsel for Defendant,

 2   and to the Honorable Michelle L. Peterson.

 3          DATED this 1st day of August 2019.

 4

 5                                                A
                                                  RICARDO S. MARTINEZ
 6                                                CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
